EXHIBIT 10.1
EXECUTION COPY
2008 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS 2008 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended
Agreement”), dated as of December 30, 2008, between AMICUS THERAPEUTICS, INC., a
Delaware corporation having an office at 6 Cedar Brook Drive, Cranbury, New
Jersey 08512 (the “Company”), and JOHN F. CROWLEY, an individual residing at 15
Leonard Court, Princeton, NJ 08540 (“Employee”).
PREAMBLE
          WHEREAS, effective January 6, 2005, the Company and the Employee
entered into that certain Employment Agreement (the “Original Agreement”);
          WHEREAS, effective April 28, 2006, the Company and the Employee
entered into that certain Employment Agreement (the “2006 Amended Agreement”),
and, effective February 5, 2008, the Company and the Employee amended the 2006
Amended Agreement, and this Amended Agreement amends and restates the Original
Agreement and the 2006 Amended Agreement, as amended;
          WHEREAS, since January 17, 2005, the Employee has served as the Chief
Executive Officer of the Company, and the Company desires to continue the
employment of Employee in the capacities of President and Chief Executive
Officer and Employee desires to continue such service, all pursuant to the terms
and conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the sufficiency and
receipt whereof is hereby acknowledged, the parties agree as follows:
     Section 1. Definitions. Unless otherwise defined herein, the following
terms shall have the following respective meanings:
          “Cause” means for any of the following reasons: (i) willful or
deliberate misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (in) Employee’s conviction of or a plea
of guilty or “no contest” to, a felony; or (iv) any willful disobedience of the
lawful and unambiguous instructions of the Board of Directors of the Company;
provided that the Board of Directors has given Employee thirty (30) days written
notice of such disobedience or neglect and Employee has failed to cure such
cause.
          “Change in Control Event” means any of the following (i) any person or
entity (except for a current stockholder) becomes the beneficial owner of
greater than 50% of the then outstanding voting power of the Company; (ii) a
merger or consolidation with another entity where the voting securities of the
Company outstanding immediately before the transaction

 



--------------------------------------------------------------------------------



 



constitute less than a majority of the voting power of the voting securities of
the Company or the surviving entity outstanding immediately after the
transaction, or (iii) the sale or disposition of all or substantially all of the
Company’s assets.
          “Common Stock” means the common stock of the Company; par value $.01
per share.
          “Effective Date” means January 17, 2005.
          “Good Reason” means (i) a material diminution in Employee’s authority,
duties, or responsibilities from those set forth in this Amended Agreement, or
(ii) a material change in the geographic location at which the Employee must
perform the services, in each case without the Employee’s consent. The Employee
must provide the Company with notice of the Good Reason condition within ninety
(90) days of its initial existence, the Company shall have a period of thirty
(30) days within which it may remedy the condition and not be required to pay
the severance payment, and any Good Reason termination must occur within two
(2) years of the initial existence of the Good Reason condition.
     Section 2. Employment.
          Subject to the terms and conditions of this Amended Agreement,
Employee is hereby employed by the Company to serve as its President and Chief
Executive Officer. Employee accepts such employment, and agrees to discharge all
of the duties normally associated with said positions, to faithfully and to the
best of his abilities perform such other services consistent with his position
as a senior executive officer as may from time to time be assigned to him by the
Board of Directors of the Company and to devote all of his business time, skill
and attention to such services. Notwithstanding the foregoing, however, Employee
may serve on the boards of directors of other companies, and in civic, cultural,
philanthropic and professional organizations so long as such service does not
detract from the performance of Employee’s duties hereunder, such determination
to be made by the Board of Directors in its sole discretion. Employee may
continue service as an officer, U.S. Navy Reserve, and any periods of active
duty service shall not result in any reduction in compensation or benefits
payable to Employee under Section 3 of this Amended Agreement. At all times
during which Employee remains President and Chief Executive Officer of the
Company, Employee shall serve as a member of the Company’s Board of Directors
and, at the request of the Company’s Board of Directors, as an officer or
director of any Company affiliate, in each case without additional remuneration
therefor.
     Section 3. Compensation and Benefits.
          3.1 Base Salary. During the Employment Term (as defined in Section 5
hereof), the Company shall pay Employee a salary at the annual rate of $425,000
or such greater amount as the Company’s Board of Directors may from time to time
establish pursuant to the terms hereof (the “Base Salary”). Such Base Salary
shall be reviewed annually and may be

2



--------------------------------------------------------------------------------



 



increased, but not decreased, by the Board of Directors of the Company in its
sole discretion. The Base Salary shall be payable in accordance with the
Company’s customary payroll practices for its senior management personnel.
          3.2 Bonus. During the Employment Term, Employee shall be eligible to
participate in the Company’s bonus programs in effect with respect to senior
management personnel. Employee shall be eligible to receive an annual target
bonus of up to 50% of the Base Salary in cash (the “Bonus”). Any Bonus payment
to which Employee becomes entitled hereunder shall be paid to Employee in a lump
sum on or before the 15th day of the third month following the end of the
calendar year in which the Bonus was earned.
          3.3 Benefits
               (a) Benefit Plans. During the Employment Term, Employee may
participate, on the same basis and subject to the same qualifications as other
senior management personnel of the Company, in any benefit plans (including
health and medical insurance of Employee, Employee’s spouse and Employee’s
dependents) and policies in effect with respect to senior management personnel
of the Company, including any stock option plan.
               (b) Reimbursement of Expenses. During the Employment Term, the
Company shall pay or promptly reimburse Employee, upon submission of proper
invoices in accordance with the Company’s normal procedures, for all reasonable
out-of-pocket business, entertainment and travel expenses incurred by Employee
in the performance of his duties hereunder. Any taxable reimbursement of
business or other expenses as specified under this Amended Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
in one taxable year shall not affect the expenses eligible for reimbursement in
any other taxable year; (2) the reimbursement of an eligible expense shall be
made no later than the end of the calendar year after the year in which such
expense was incurred; and (3) the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.
               (c) Medical Expenses. Effective May 1, 2006, the Company shall
secure and maintain during the Employment Term, at the expense of the Company,
an Executive Medical Reimbursement Contract with First Rehabilitation Life
Insurance Company of America, or a plan with another insurer providing
substantially similar benefits, covering Employee, Employee’s spouse and
Employee’s dependents (the “Health Plan Contract”). The Company shall pay to
Employee a quarterly amount equal to $55,000 in cash to cover all out-of-pocket
medical expenses incurred or accrued by Employee, Employee’s spouse and
Employee’s dependents from and after January 1, 2008. This amount shall be paid
to Employee on the first day of each calendar quarter with respect to that
calendar quarter. With respect to this amount, the Company shall make
corresponding gross-up payments on behalf of Employee on a quarterly basis to
the appropriate federal and state taxing authorities (or shall otherwise
appropriately withhold and reserve such payments on behalf of Employee so as to
provide for the direct payment to the appropriate taxing authorities at the
required time). The benefits and payments

3



--------------------------------------------------------------------------------



 



set forth in this paragraph shall continue for a period of twelve (12) months
following Employee’s death or termination of employment by reason of Disability
as provided in Section 5.5 hereof, and shall be payable to Employee or
Employee’s estate, as applicable, on the first day of each calendar quarter with
respect to that calendar quarter.
               (d) Vacation. During the Employment Term, Employee shall be
entitled to up to four (4) weeks of vacation in accordance with the policies of
the Company applicable to senior management personnel from time to time.
               (e) Withholding. The Company shall be entitled to withhold from
amounts payable or benefits accorded to Employee under this Agreement all
federal, state and local income, employment and other taxes, as and in such
amounts as may be required by applicable law.
     Section 4. Employment Term. The term of this Agreement (the “Employment
Term”) shall end on the close of business on the first anniversary of the date
of this Amended Agreement. The Employment Term shall be automatically extended
for additional one-year periods (each a “Renewal Period”) unless, at least sixty
(60) days prior to the end of the expiration of the Employment Term, Employee
notifies the Board of Directors or the Board of Directors notifies Employee that
the notifying party does not wish to extend such Employment Term. Employee’s
employment hereunder shall be coterminous with the Employment Term, unless
sooner terminated as provided in Section 5.
     Section 5. Termination; Severance Benefits.
          5.1 Generally. Either the Board of Directors of the Company or
Employee may terminate Employee’s employment hereunder, for any reason, at any
time prior to the expiration of the Employment Term, upon sixty (60) days prior
written notice to the other party. Upon termination of Employee’s employment
hereunder for any reason, Employee shall be deemed simultaneously to have
resigned as a member of the Board of Directors of the Company and from any other
position or office he may at the time hold with the Company or any of its
affiliates.
          5.2 Termination by Employee.
               (a) No Reason. If, prior to the expiration of the Employment
Term, Employee voluntarily resigns from his employment, other than for Good
Reason, Employee shall (i) receive no further Base Salary or Bonus hereunder,
other than accrued and unpaid Base Salary through and including the effective
date of termination of his employment with the Company (the “Accrued
Compensation”) and (ii) cease to be covered under or be permitted to participate
in or receive any of the benefits described in Section 3.3 hereof (provided,
however, that Employee shall be entitled to receive any benefits under
Section 3.3 hereof to the extent such benefits have accrued through and
including the effective date of termination of his employment

4



--------------------------------------------------------------------------------



 



with the Company, such amount being payable in a lump sum on the effective date
of the termination of Employee’s employment with the Company).
               (b) Good Reason. If, prior to the expiration of the Employment
Term, a condition occurs which constitutes Good Reason and after Employee has
complied with the applicable notice period and the Company has failed to remedy
such condition, Employee actually resigns (all as described in detail in the
definition of “Good Reason” in Section 1), Employee shall be entitled to
receive, subject to Section 5.7(b) below, an amount equal to Employee’s then
current Base Salary, payable over eighteen (18) months in accordance with the
Company’s customary payroll practices then in effect for its senior management
personnel (the “Severance Payment”), plus an amount equal to 1.5 (one and
one-half) times the target Bonus for the year in which such termination occurs
(such amount being payable in a lump sum on the effective date of the
termination of Employee’s employment with the Company), plus any of the benefits
under Section 3.3 hereof if and to the extent such benefits have accrued through
and including such effective date of termination (such accrued benefits being
payable in a lump sum on such effective date of the termination). In addition,
the vesting of the Options shall accelerate with respect to the twelve
(12) month period beginning on the date of Employee’s effective date of
termination, and Employee shall continue to be covered under or be permitted to
participate in or receive the benefits described in paragraphs (a) and (c) of
Section 3.3 hereof for the period of time during which the Severance Payment is
payable to Employee.
          5.3 Termination by the Company.
               (a) Without Cause. If, prior to the expiration of the Employment
Term, the Company terminates Employee’s employment hereunder without Cause or if
the Board of Directors of the Company gives written notice pursuant to Section 4
hereof notifying Employee that the Board of Directors does not wish to extend
the Employment Term, then Employee shall be entitled to receive the Severance
Payment commencing upon the effective date of the termination of Employee’s
employment with the Company, shall be entitled to receive (in a lump sum on such
effective date of termination) benefits under Section 3.3(b) hereof to the
extent such benefits have accrued through and including such effective date of
termination, shall continue to be covered under or be permitted to participate
in or receive the benefits described in paragraphs (a) and (c) of Section 3.3
hereof for the period of time during which the Severance Payment is payable to
Employee (any amounts to be paid thereunder to be payable to Employee or
Employee’s estate, as applicable, on the first day of each calendar quarter with
respect to that calendar quarter), and shall be paid (in a lump sum on such
effective date of termination) an amount equal to 1.5 (one and one-half) times
the target Bonus for the year in which such termination occurs; all such
payments under this section shall be made subject to Section 5.7(b) below. In
addition, the vesting of the Options shall accelerate with respect to the twelve
(12) month period beginning on the date of Employee’s effective date of
termination..

5



--------------------------------------------------------------------------------



 



               (b) For Cause. If, prior to the expiration of the Employment
Term, the Company terminates Employee’s employment hereunder for Cause, Employee
shall (i) receive no further Base Salary or Bonus hereunder, other than Accrued
Compensation which shall be payable on the effective date of the termination of
Employee’s employment with the Company and (ii) cease to be covered under or be
permitted to participate in or receive any of the benefits described in
Section 3.3 hereof; provided, however, that (A) Employee shall be entitled to
receive (in a lump sum on such effective date of termination) any benefits under
Section 3.3 hereof to the extent such benefits have accrued through and
including such effective date of termination, subject to Section 5.7(b) below
and (B) if Employee is terminated for Cause hereunder solely as a result of
being convicted of a felony, which conviction is ultimately reversed on appeal
or pardoned, Employee shall be deemed to have been terminated without Cause as
of the date of such termination for Cause.
          5.4 Termination in Connection with a Change in Control Event. If,
prior to the expiration of the Employment Term, (i) a condition occurs which
constitutes Good Reason and after Employee has complied with the applicable
notice period and the Company has failed to remedy such condition, Employee
actually resigns (all as described in detail in the definition of “Good Reason”
in Section 1), (ii) the Company terminates Employee’s employment hereunder
without Cause, or (iii) if the Board of Directors of the Company gives written
notice pursuant to Section 4 hereof notifying Employee that the Board of
Directors does not wish to extend the Employment Term, in each case within:
(a) three (3) months prior to, or (b) twelve (12) months following, the
occurrence of a Change in Control Event, Employee shall be entitled to receive
an amount equal to two (2.0) times Employee’s then current Base Salary, payable
over twenty-four (24) months, commencing upon the effective date of the
termination of Employee’s employment with the Company, in accordance with the
Company’s customary payroll practices for its senior management personnel (the
“Change in Control Severance Payment”), plus an amount equal to two (2.0) times
the target Bonus for the year in which such resignation or termination occurs
(such amount being payable in a lump sum on such effective date of termination),
plus any of the benefits under Section 3.3 hereof if and to the extent such
benefits have accrued through and including such effective date of termination
(such accrued benefits being payable in a lump sum on such effective date of the
termination). In addition, the Options shall vest in full, any vesting
requirements for any restricted stock grants shall lapse and Employee shall
continue to be covered under or be permitted to participate in or receive the
benefits described in paragraphs (a) and (c) of Section 3.3 hereof for the
period of time during which the Change in Control Severance Payment is payable
to Employee (any amounts to be paid thereunder to be payable to Employee or
Employee’s estate, as applicable, on the first day of each calendar quarter with
respect to that calendar quarter). All payments made under this section shall be
subject to Section 5.7(b) below.
          5.5 Termination upon Death or Disability. Employee’s employment
hereunder shall terminate upon death of Employee. The Company may terminate
Employee’s employment hereunder in the event Employee is disabled and such
disability continues for more than 180 days. “Disability” shall be defined as
the inability of Employee to render the services

6



--------------------------------------------------------------------------------



 



required of him, with or without a reasonable accommodation, under this Amended
Agreement as a result of physical or mental incapacity. In the event of death or
termination by the Company due to disability of Employee, the Company shall
continue to pay to Employee or Employee’s estate, the compensation required
under Section 3, for a period of twelve (12) months (any amounts to be paid
thereunder to be payable to Employee or Employee’s estate, as applicable, on the
first day of each calendar quarter with respect to that calendar quarter, except
reimbursement of expenses pursuant to Section 3.3(b) which reimbursements shall
be payable in accordance with such Section 3.3(b)).
          5.6 Release Required. In order to receive the Severance Payment or the
Change in Control Severance Payment, and other benefits under Section 5 hereof,
including the acceleration of vesting of the Options, Employee must execute and
deliver to the Company a release, the form and substance of which are acceptable
to the Company. Any amounts otherwise payable on account of the Employee’s
termination of employment under this Amended Agreement which (i) are conditioned
in any part on a release of claims and (ii) would otherwise be paid (assuming
the release is given) prior to the last day on which the release could become
irrevocable assuming the Employee’s latest possible execution and delivery of
the release (such last day, the “Release Deadline”) shall be paid, if ever, only
on the Release Deadline, even if the Employee’s release becomes irrevocable
before that date. The Company may elect to make such payment prior to the
Release Deadline, however, provided that the release is given by the Employee
prior to such date, and further provided that if the Release Deadline is more
than thirty (30) days following the date on which the Employee has given the
release, then payment may be made no earlier than thirty (30) days prior to the
Release Deadline.
          5.7 Section 409A.
               (a) Purpose. This section is intended to help ensure that
compensation paid or delivered to the Employee pursuant to this Amended
Agreement either is paid in compliance with, or is exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (collectively, “Section 409A”). However, the Company does
not warrant to the Employee that all compensation paid or delivered to him for
his services will be exempt from, or paid in compliance with, Section 409A.
               (b) Amounts Payable On Account of Termination. For the purposes
of determining when amounts otherwise payable on account of the Employee’s
termination of employment under this Amended Agreement will be paid, which
amounts become due because of his termination of employment, “termination of
employment” or words of similar import, as used in this Amended Agreement, shall
be construed as the date that the Employee first incurs a “separation from
service” for purposes of Section 409A on or following termination of employment.
Furthermore, if the Employee is a “specified employee” of a public company as
determined pursuant to Section 409A as of his termination of employment, any
amounts payable on account of his termination of employment which constitute
deferred compensation within the meaning of Section 409A and which are otherwise
payable during the first six months following

7



--------------------------------------------------------------------------------



 



the Employee’s termination (or prior to his death after termination) shall be
paid to the Employee in a cash lump-sum on the earlier of (1) the date of his
death and (2) the first business day of the seventh calendar month immediately
following the month in which his termination occurs.
               (c) Interpretative Rules. In applying Section 409A to amounts
paid pursuant to this Agreement, any right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.
               (d) Deferred Compensation Taxes.  Notwithstanding any other
provisions of this Agreement, in the event that any payment or benefit under
this Agreement received or to be received by the Employee (the “Payment”) is
determined to be subject (in whole or part) to the penalties imposed by
Section 409A of the Code (the “Additional Taxes”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Employee of the Additional Taxes, the Employee
retains an amount equal to the Payment net of any applicable taxes and
withholdings other than Additional Taxes. All determinations required to be made
under this provision , including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s accountants or
such other certified public accounting firm designated by the Employee and
reasonably acceptable to the Company. Any certified public accounting firm
chosen by the Employee shall provide detailed supporting calculations both to
the Company and the Employee. Any Gross-Up Payment due under this paragraph
shall be paid to the Employee no later than December 31 of the calendar year
following the calendar year in which the Employee remits the Additional Taxes to
the applicable authorities.
     Section 6. Federal Excise Tax.
          6.1 General Rule. Employee’s payments and benefits under this
Agreement and all other arrangements or programs related thereto shall not, in
the aggregate, exceed the maximum amount that may be paid to Employee without
triggering golden parachute penalties under Section 280G of the Code, and the
provisions related thereto with respect to such payments. If Employee’s benefits
must be cut back to avoid triggering such penalties, Employee’s benefits will be
cut back in the priority order Employee designates or, if Employee fails to
promptly designate an order, the priority order designated by the Company. If an
amount in excess of the limit set forth in this Section is paid to Employee,
Employee must repay the excess amount to the Company upon demand, with interest
at the rate provided in Code Section 1274(b)(2)(B). Employee and the Company
agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Employee receives.

8



--------------------------------------------------------------------------------



 



          6.2 Exception. Section 6.1 shall apply only if it increases the net
amount Employee would realize from payments and benefits subject to Section 6.1,
after payment of income and excise taxes by Employee on such payments and
benefits.
          6.3 Determinations. The determination of whether the golden parachute
penalties under Code Section 280G and the provisions related thereto shall be
made by counsel chosen by Employee and reasonably acceptable to the Company. All
other determinations needed to apply this Section 6 shall be made in good faith
by the Company’s independent auditors.
     Section 7. General.
          7.1 Confidentiality and Non-Competition Agreement. Employee and the
Company hereby ratify and re-affirm that certain Confidentiality and
Non-Competition Agreement dated January 26, 2005 (the “Confidentiality
Agreement”).
          7.2 No Conflict. Employee represents and warrants that he has not
entered, nor will he enter, into any other agreements that restrict his ability
to fulfill his obligations under this Agreement and the Confidentiality
Agreement.
          7.3 Governing Law. This Agreement shall be construed, interpreted and
governed by the laws of the State of New Jersey, without regard to the conflicts
of law rules thereof.
          7.4 Binding Effect. This Agreement shall extend to and be binding upon
Employee, his legal representatives, heirs and distributees and upon the
Company, its successors and assigns regardless of any change in the business
structure of the Company.
          7.5 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned or delegated by any party without the
prior written consent of the other party.
          7.6 Entire Agreement. Except for any stock option or stock award
agreements between the parties, this Agreement contains the entire agreement of
the parties with respect to the subject matter hereof. No waiver, modification
or change of any provision of this Agreement shall be valid unless in writing
and signed by both parties.
          7.7 Waiver. The waiver of any breach of any duty, term or condition of
this Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
          7.8 Severability. If any provision of this Agreement shall be
unenforceable in any jurisdiction in accordance with its terms, the provision
shall be enforceable to the fullest extent permitted in that jurisdiction and
shall continue to be enforceable in accordance with its

9



--------------------------------------------------------------------------------



 



terms in any other jurisdiction and the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.
          7.9 Conflicting Agreements. In the event of a conflict between this
Agreement and any other agreement between Employee and the Company, the terms
and provisions of this Agreement shall control.
          7.10 Resolution of Disputes. Any claim or controversy arising out of,
or relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Such arbitration shall be held in New
Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.
          If the arbitrators selected by the parties are unable or fail to agree
upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association and shall be a member of the bar of the State
of New Jersey actively engaged in the practice of employment law for at least
ten years. The arbitration panel shall apply the substantive laws of the State
of New Jersey in connection with the arbitration and the New Jersey Rules of
Evidence shall apply to all aspects of the arbitration. The award shall be made
within thirty days of the closing of the hearing. Judgment upon the award
rendered by the arbitrators(s) may be entered by any Court having jurisdiction
thereof.
          7.11 Notices. All notices pursuant to this Agreement shall be in
writing and shall be sent by prepaid certified mail, return receipt requested or
by recognized air courier service addressed as follows:
(i) If to the Company to:
Amicus Therapeutics, Inc.
6 Cedar Brook Drive
Cranbury, New Jersey 08512
(ii) If to Employee to:
 John F. Crowley
 15 Leonard Court
 Princeton, New Jersey 08540

10



--------------------------------------------------------------------------------



 



or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.
          7.12 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same agreement.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date fist above written.

                  /s/ John F. Crowley       JOHN F. CROWLEY           

            AMICUS THERAPEUTICS, INC.
      By:   /s/ Donald J. Hayden, Jr.       Name:     Donald J. Hayden, Jr.     
Title:     Chairman of the Board     

12